DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-17, 21-24 and 27 are objected to because of the following informalities:  the limitation “A stabilizing arrangement as claimed in claim 1” should read “The stabilizing arrangement as claimed in claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17, 21-24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 1, the limitation “by one each of the at least two of the following” renders the claim indefinite since it is unclear what the Applicant means by this phrase.  Does the Applicant intend to refer to each individual leg having their position determined by at least two of the parameters or does the Applicant intend to refer to the legs in total having their positioning determined by at least two of the parameters.  In other words, the presence of the phrase “one each” is unclear in the Examiner position.  It is the 
Re. Cl. 11, the limitation “the first engagement region being on the opposite side of the first pivot to the second engagement region” renders the claim indefinite in the Examiner’s position.  It is unclear why the Applicant is referring to the first pivot in this 
Re. Cl. 12, the limitation “the first leg is fixed to the third leg by a first lower brace” renders the claim indefinite since it is unclear if the Applicant is intending specify that the “first leg fixing” from Line 2 is the first lower brace or if there is another structure which performs the fixing.  In other words, since the limitations are not specifically linked, it is unclear if the Applicant is intending to bring in two different structures or refer to the same structure.  It is suggested that the Applicant amend the limitation to link the first leg fixing to the first lower brace to overcome this issue.
Re. Cls. 14 and 16, the limitation “the second leg is fixed to the fourth leg by a second lower brace” renders the claim indefinite since it is unclear if the Applicant is intending specify that the “second leg fixing” from Line 2 is the second lower brace or if there is another structure which performs the fixing.  In other words, since the limitations are not specifically linked, it is unclear if the Applicant is intending to bring in two different structures or refer to the same structure.  It is suggested that the Applicant amend the limitation to link the second leg fixing to the second lower brace to overcome this issue.
Re. Cl. 23, the limitation “each said movable leg further includes a first and second lever contact regions” in combination with “the first engagement region on each respective beam being, in use, in contact with the first lever contact region of the respective movable leg, the second engagement region of the respective first, second or third balance beam being, in use, in contact with the second lever contact region of the second third or fourth movable leg respectively” renders the claim indefinite in the Examiner’s position.  It appears as though the Applicant is intending to claim that the lever has two opposing ends (first and second engagement regions) that contact a first contact region on a first leg and a second contact region on a second, different leg.  However, by establishing that “each said movable leg includes a first and second contact region,” the limitation is indefinite since it appears as if the contact regions are being referenced in two very different locations between the limitations.  Therefore, the claim is indefinite in the Examiner’s position.  For the purpose of examination, the Examiner will interpret the limitation to refer to a first contact region on one leg and the second contact region on another leg.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations uses the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interconnecting means” and “ground engaging means” in claim 1.  It is the Examiner’s position that using the phrase “interconnecting/ground engaging means” invokes 112(f) since it is an equivalent way of saying “means for interconnecting/engaging the ground.” See MPEP 2181 part A which cites Signtech USA, Ltd. v. Vutek, Inc., 174 F.3d 1352, 1356, 50 USPQ2d 1372, 1374–75 (Fed. Cir.1999) ("ink delivery means positioned on …" invokes 35 U.S.C. 112, sixth paragraph since the phrase "ink delivery means" is equivalent to "means for ink delivery").  It is the Examiner’s position that this limitation follows the same pattern and therefore invokes 35 USC 112(f).   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant defines the interconnecting means as structure (2) shown in Figs. 1 and 16 respectively and the ground engaging means as feet (5a, 6a, 7a, and 8a) shown in Figs. 1 and 16 respectively. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-17, 22-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Humphreys US 467811 (hereinafter Humphreys) in view of Nottingham Trent University WO 00/69312 (hereinafter Nottingham).

    PNG
    media_image1.png
    227
    647
    media_image1.png
    Greyscale

Re. Cl. 1, Humphreys discloses: A stabilizing arrangement (Fig. 1-2) for supporting an object (10, Fig. 1), the stabilizing arrangement including: an interconnection means (see annotated figure 2 and 16s, it is the Examiner’s position that the interconnecting means only shows half of the arrangement and the annotated arrangement extends around the entire structure), a first leg, a second leg, a third leg and a fourth leg (12s, Fig. 1, for each of the four legs), each of the first, second, third and fourth legs being slidably connected to the interconnection means by a respective slide connection (see Fig. 1, sliding into and out of 16), and each having a respective ground engaging means (13, Fig. 1), the ground engaging means of the second and fourth legs being on opposing sides of a virtual straight line extending between the ground engaging means of the first and third legs (see Fig. 1-2, the table could have four legs where 13s on a first and third leg are diagonally connected with a straight line, thus meeting the claim limitation), at least one balance beam (20, Fig. 4), including a first balance beam (20, Fig. 4) pivotally connected directly or indirectly to the interconnection means (see Fig. 1, at 20a) and engaging in use with the first leg and engaging in use with the second leg 9see Fig. 1, at 14/15); the at least one balance beam and the first, second, third and fourth legs being arranged such that when the first leg moves in a first direction relative to the interconnection means the second leg moves in at least a second direction relative to the interconnection means, the second direction being an opposite direction relative to the first direction (Lines 85-95),.
Re. Cl. 4, Humphreys discloses: the object is supported by or connected directly or indirectly to the interconnection means (see Fig. 1-2, 10 is supported directly on top of the annotated interconnecting means).
Re. Cl. 5, Humphreys discloses: the object is a table top (see 10, Fig. 1).
Re. Cl. 7, Humphreys discloses: each said slide connection permits linear sliding of the respective leg relative to the interconnecting means (see Fig. 1-2, vertical sliding of 12 within 11).
Re. Cl. 8, Humphreys discloses: the linear sliding of the respective leg is in a substantially vertical direction relative to the interconnecting means or in a direction that is perpendicular to an average ground plane (see Fig. 1, the vertical direction that 12 moves within 11 would be vertical).
Re. Cl. 9, Humphreys discloses: the first balance beam engages in use a first engagement region (left 14, Fig. 1) within the first leg and engages in use at a second engagement region with the second leg (see Fig. 1, right 14), the first engagement region being on the opposite side of the first pivot to the second engagement region (see Fig. 1, opposite side of 20a).
Re. Cl. 22, Humphreys discloses: each of the respective first and second legs is a respective movable leg (see 12, Fig. 1) including the respective ground engaging means (see 13, Fig. 1), the interconnection means includes first, second, third and fourth fixed leg portions (11s, Fig. 1), and each said respective slide connection permits the respective movable leg to slide relative to the respective fixed leg portion of the interconnection means (see Fig. 1, and Lines 85-95).
Re. Cl. 23, Humphreys discloses: each said movable leg further includes first and second lever contact regions (see 14s, Fig. 1), each balance beam including a first engagement region and a second engagement region (15s, Fig. 1), the respective first, second or third pivot being between the first and second engagement regions of the respective first, second or third balance beam (see Fig. 1), the first engagement region of each respective balance beam being, in use, in contact with the first lever contact region of the respective movable leg, the second engagement region of the respective first, second or third balance beam being, in use, in contact with the second lever contact region of the second, third or fourth movable leg respectively (see Fig. 1).
Re. Cl. 27, Humphreys discloses: the respective movable leg is substantially located around the outside of the respective fixed leg portion or wherein the respective moveable leg is located substantially inside the respective fixed leg portion (see 12s inside 11s, Fig. 1).
Re. Cls. 3, 6, 10-11, and 24 Humphreys discloses that legs on both sides of the table may be provided with the rods and levers if desired (Lines 100-102) but does not explicitly disclose wherein a respective position of each of the respective legs is determined by one each of at least two of the following additional constraints: i. a second balance beam pivotally connected directly or indirectly to the interconnection means at a second pivot and engaging in use, directly or indirectly with the second leg and engaging in use directly or indirectly with the third leg; ii. a third balance beam pivotally connected directly or indirectly to the interconnection means at a third pivot and engaging in use, directly or indirectly with the third leg and engaging in use directly or indirectly with the fourth leg; iii. a first leg fixing providing a fixing of the first leg to the 75US6wherein each of the respective first, second, third or fourth pivots has a respective pivot axis, the first pivot axis being substantially aligned with the third pivot axis and the second pivot axis being substantially aligned with the fourth pivot axis (Cl. 24).  Nottingham discloses a stabilizing arrangement (Fig. 4) which includes an interconnecting means (9, Fig. 4); four adjustable legs (see vertical members attached to 5s and 16s, Fig. 4) and at least one balance beam (5s and 16s, Fig. 4), including a first balance beam pivotally connected directly or indirectly to the interconnection means and engaging in use with the first leg and engaging in use with the second leg (see 5, Fig. 4, pivotally connected at 7 to interconnecting means 9 and engaging with first and second legs).  Re. Cl. 1, Nottingham discloses a respective position of each of the respective (relative position of the legs relative to interconnecting means 9) is determined by one each of at least two of the following additional constraints: i. a second balance beam pivotally connected directly or indirectly to the interconnection means at a second pivot and engaging in use, directly or indirectly with the second leg and engaging in use directly or indirectly with the third leg (see 16, Fig. 4; pivotally connected at 15 to interconnecting means 9 and connected to the second and third legs); ii. a third balance beam pivotally connected directly or indirectly to the interconnection means at a third pivot and engaging in use, directly or indirectly with the third leg and engaging in use directly or indirectly with the fourth leg (see 3, Fig. 4; pivotally connected at 7 to interconnecting means 9 and connected to the third and fourth legs; iii. a first leg fixing providing a fixing of the first leg to the third leg; and iv. a second leg fixing providing a fixing of the second leg to the fourth leg (the Examiner notes that these two parameters are not required since they are referred to in the alternative), and the third leg moves in the first direction and the fourth leg moves in at least the second direction (see Fig. 4, due to the pivot members 7 and 15, when the first leg moves down relative to 9, the second leg would move up, when the third leg moves down relative to 9 the fourth leg would move up).  Re. Cl. 3, Nottingham discloses the at least two additional constraints include one of the following combinations of the constraints: a) constraint i. the second balance beam pivotally connected to the interconnection means and engaging with the second and third legs and constraint ii. the third balance beam pivotally connected to the interconnection means and engaging with the third and fourth legs (see 3 and 16 Fig. 4); b) constraint i. the second balance beam pivotally connected to the (it is the Examiner’s position that these parameters are not required since they are claimed in alternative fashion; “at least one of the following”). Re. Cl. 6, Nottingham discloses an additional constraint of a fourth balance beam (other 16, Fig. 4) pivotally connected directly or indirectly to the interconnection means at a fourth pivot (see 15 on other 16 Fig. 4) and engaging in use with the fourth leg and engaging in use with the first leg (see Fig. 4).  Re. Cl. 10, Nottingham discloses  when the additional constraints include the second balance beam, the second balance beam engages in use at a first engagement region with the second leg and engages in use at a second engagement region with the third leg (see 17s, Fig. 4, on opposite sides of 16), the first engagement region being on the opposite side of the second pivot to the second engagement region (see 17s on opposite sides of pivot 15).  Re. Cl. 11 Nottingham discloses when the additional constraints include the third balance beam (see 3, Fig. 4), the third balance beam engages in use at a first engagement region with the third leg and engages in use at a second engagement region with the fourth leg (see 17s on opposite sides of 3), the first engagement region being on the opposite side of the first pivot to the second engagement region (see 17s, being on opposite sides of 7 Fig. 4). Re. Cl. 22, Nottingham discloses when the at least two additional constraints include (see 16 pivotally connected to 9 at 15) and engaging with the second and third legs (see Fig. 4) and said constraint ii the third balance beam (3, Fig. 4) pivotally connected to the interconnection means (see Fig. 4 at 7) and engaging with the third and fourth legs (see Fig. 4), the third and fourth legs is a respectively movable leg including the respective ground engaging means (see bottom portion of legs shown in Fig. 4). Re. Cl. 24, Nottingham discloses further including an additional constraint of a fourth balance beam (see 16, Fig. 4) having first and second engagement regions (opposing ends where 17s are, Fig. 4) and being pivotally connected directly or indirectly to the interconnection means at a fourth pivot (see 15, Fig. 4) between the first and second engagement regions (see Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Humphreys device to have its beam/lever arrangement on all of the legs since Humphreys discloses that other legs can have such an arrangement (Lines 100-102) and Nottingham discloses that providing these adjustable arrangements on all four legs provides four contact points contacting a reference surface (Page 6, Lines 17-20).  Nottingham discloses that the support members are constrained by a mechanical linkage such that rotation of the line joining any two adjacent contact points relative to the article is accompanied by rotation of the line joining the other two adjacent contact points relative to the article in an opposite sense (Page 6, Lines 20-25). This modification would provide a more adaptable supporting interface which could be used on far more irregular surfaces, therefore improving the Humphreys table.

Re. Cls. 12-17, it is the Examiner’s position that the claims are not required since they all depend from claim 1 which refers to them in an alternative capacity.  Further, claims 12-17 do not definitively require the limitations since they only refer to these constraints as “when.”  There is no positive recitation of selecting constraints iii. or iv. and therefore, these claims will not be further treated on the merits since as they are currently claimed they are optional features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heyring US 2015/0313358, Heyring US 2013/0036950, Henley US 3855947, Macyszyn US 9883744 and Ritchie US 3814362.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632